number release date internal_revenue_service ‘national office technical_advice_memorandum date uil code e o exams programs and review internal_revenue_service mc oooo bar dallas tx street taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference egend o m i i s i i w l o i d l n i t i u o n a e w u o t o t a s a o o w l u e o i o o e s _ - - o l h x i n n a l o u l u d a i _ x i - o n l t s l i i issues is t properly classified as a supporting_organization to y under sec_509 of the code should t be reclassified as a private_foundation if it does not meet the requirements under sec_509 of the code as a supporting_organization if tis reclassified as a private_foundation are a b and d disqualified persons to t as defined by sec_4946 of the code are q and t disqualified persons to each other as defined by sec_4946 of the code facts t was incorporated on date as an endowment for y per the articles of incorporation the organization’s purpose is to operate as a sec_501 organization and to support y y is exempt under sec_501 c of the code and is not a private_foundation because it is an organization described in sec_170 and sec_509 the initial board_of directors consisted of eight persons including a t received a determination_letter on date indicating that it is exempt under sec_501 and that it is not a private_foundation because it is an organization described in sec_509 j began its activities in year after receiving a building and land from its supported_organization y the building and land was used to provide residential housing and food services to the clients who received services from y funding from q the articles also state that the initial board_of directors will be the same as the board_of y in addition the articles of incorporation provided that a would serve as a life director until his death t also received part of its initial t’s primary investment_asset is securities t holds approximately of w the majority shareholders of w are q and s_corporation which is also owned by q and s the voting proxy for these assets is held by a in addition t hold sec_15 of r a closely held q is a charitable_trust that was created as a result of contributions from f and g qis exempt from federal_income_tax as an organization described in sec_501 c of the code q is a private_foundation as described in sec_509 q is the primary source of public support for y the three current trustees of q are a a direct descendant of f and g who established q and were substantial contributors under sec_4946 c his son and h who is a’s mother a’s daughter d is the executive director of q the majority of q's income comes from s s is a_trust created by f’s will and is described in sec_4947 of the code one of the principal assets held by sdollar_figure is shares of stock in w it is the largest block of w stock held by a single entity the next largest block is held by q shares from the date of its incorporation until date t had a six member board_of directors this board was comprised of persons that were also members of the board_of directors of y during that time a was the only director of y that was also a disqualified in t’s articles of incorporation were restated to provide the purpose of person to q the corporation as operating as a supporting_organization within the meaning of sec_509 to the class of organization including but not limited to y the purposes in the articles include conducting clinical programs and studies research treatment as well as providing social services and informational programs in addition the restated articles changed the board_of directors from six members to three members and included a name change the three individuals named were a his son b and his daughter d both b and d serve for five year terms and if a ceases to serve as lifetime director he will be replaced first a b and d are all disqualified persons to q due to familial relationship by d and then by b under sec_4946 of the code t requested a ruling that the proposed transactions would not affect t’s status as an organization described in sec_501 of the code or its classification as a supporting_organization within the meaning of sec_509 the proposed transaction involved an amendment to its articles of incorporation to change the purpose clause to allow the support of in addition to y other exempt charitable organizations of the class or purpose of y and to reduce the total number of directors and to modify the selection process so y would be able to control t by appointing the majority of directors in addition y indicated that it planned to transfer funds to t for the purposes of increasing t's endowment ’ in plr the service ruled that the proposed transaction would not affect t's status as an organization described in sec_501 of the code or its classification as a supporting_organization within the meaning of sec_509 the ruling held that the purpose clause would continue to designate a specified organization within the meaning of sec_1_509_a_-4 of the regulations and would not fail the organizational_test under sec_509 of the code in addition the amended articles of incorporation modifying the board_of directors continued to satisfy the operated supervised or controlled by test of sec_1_509_a_-4 of the regulations the service further stated that in light of the above amendments it found that by continuing to hold title to and operate a residential facility which housed persons utilizing y t would continue to operate for the benefit of y its supported_organization furthermore given y’s authority to appoint all of t’s board_of directors the fact that t would support organizations of the same class or purpose of y would not have any affect on either the exempt_purpose status or the non-private foundation status of y meaning of sec_4946 of the code in addition the service held that a was not a disqualified_person within the the service issued another ruling plr that superseded the prior ruling plr the rulings were identical except for the paragraph on disqualified persons the ruling stated that the organization represented that a b and d were not disqualified persons with respect to t other than by virtue of being foundation managers because they were not substantial contributors to t within the meaning of sec_507 of the code additionally since such persons were not disqualified persons with respect to t t was not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and y as permitted by sec_509 the ruling further held that the proposed transactions would not affect t’s status as an organization described in sec_501 or its classification as a supporting_organization within the meaning of sec_509 during the fiscal_year ending date t received approximately dollar_figurex in gross revenue which included quarterly grants from q revenue from y interest dividends and capital_gain from the sale of securities and assets and income from services performed for clients of y however in the residential housing activity and client services were transferred to another corporation and are no longer being performed by t on date t’s board voted to amend its articles of incorporation and bylaws to increase the number of directors from three to five give y the right to appoint directors to each of the additional seats giving y four seats which it will approve annually and provide that disqualified persons to q and employees of disqualified persons to q may hold no more than a minority of board seats law sec_509 of the code defines a supporting_organization to be an organization that is a organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more specified qualified supported organizations described in sec_509 or b operated supervised or controlled by or in connection with one or more c organizations described in sec_509 or and not controlled directly or indirectly by one or more disqualified persons other than foundation managers and other than one more organizations described in sec_509 or sec_1_509_a_-4 of the income_tax regulations provides that under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations ifa person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operation or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization sec_1_509_a_-4 of the regulations states that notwithstanding subparagraph of this paragraph an organization shall be permitted to establish to the satisfaction of the commissioner that disqualified persons do not directly or indirectly control it for example in the case of a religious_organization operated in connection with a church the fact that the majority of the organization's governing body is composed of lay persons who are substantial contributors to the organization will not disqualify the organization under sec_509 if a representative of the church such as a bishop or other official has control_over the policies and decisions of the organization sec_4946 of the code includes in the definition of disqualified_person for purposes of sec_4943 a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a ' within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation b ’ or c or members of their families rationale issue the question we focus on here is whether t meets the test under sec_509 of not being controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and sec_509 or organizations under the facts presented we find that t is properly classified as a supporting_organization within the meaning of sec_509 of the code we considered whether the fact that the foundation managers here were all family members of foundation managers leads to the conclusion of control by disqualified persons family members of foundation managers while family members of foundation managers are not expressly excluded from disqualified_person status as foundation managers are under sec_509 and sec_1 a - j we think it implicit in the statutory and regulatory scheme that they should be excluded assuming that they are not disqualified persons in other respects if foundation managers are not disqualified persons then their family members should not be either _we also considered the fact that the foundation managers in issue are disqualified sec_4946 a substantial_contributor to the foundation sec_4946 a foundation_manager within the meaning of subsection b sec_4946an owner of more than percent of ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise sec_4946 for purposes of subsection a the family of any individual includes his spouse ancestors children grandchildren great grandchildren and the spouses of the preceding i the total combined voting power of a corporation persons with respect to q a substantial_contributor to t we think the disqualified_person control test does not prohibit a supporting_organization from being controlled by individuals who are disqualified persons with respect to a private_foundation that is a substantial_contributor to the supporting_organization if the individuals themselves do not qualify as disqualified persons with respect to the supporting_organization t modified its board to reduce the influence of disqualified persons with respect to q after the tax years in issue accordingly t qualifies as a sec_509 supporting organization’ issue as t meets the requirements of sec_509 t should not be reclassified as a private_foundation issue as discussed above a b and d are disqualified persons to with respect to the private_foundation but not with respect to t as defined by sec_4946 of the code issue q as a substantial_contributor to t is a disqualified_person with respect to t under sec_4946 however because q is described in sec_501 it is not a disqualified_person for purposes of sec_4941 see sec_53_4946-1 of the regulations since t qualifies under sec_509 it therefore is not a disqualified_person with respect to q for chapter purposes see sec_53_4946-1 conclusion based on the foregoing facts we find that tis properly classified as a supporting_organization to y under sec_509 of the code t should be not be reclassified as a private_foundation a b and d with respect to t qandt are not disqualified_person with respect to each other as defined by sec_4946 of the code are not disqualified persons as defined by sec_4946 of the code a copy of this memorandum is to be given to t sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end- we have not considered the impact if any of the provisions relating to supporting organizations enacted as part of the pension_protection_act of may have on t’s qualification as a supporting_organization
